Opinion issued June 9, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00114-CV
                           ———————————
                    CHRISTINA LIVINGSTON, Appellant
                                        V.
    FEDERAL NATIONAL MORTGAGE ASSOCIATION FANNIE MAE,
                         Appellee


            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                      Trial Court Case No. 1055552


               MEMORANDUM OPINION ON REHEARING

      Christina Livingston appeals from the county civil court at law’s judgment in

favor of Federal National Mortgage Association Fannie Mae. We affirm.



      We grant rehearing, withdraw our opinion and judgment dated September 25,
      2015, and issue this opinion in its place.
                                      Background

       Fannie Mae filed a forcible detainer action in justice court against Livingston

and other occupants of a property that Fannie Mae had purchased in foreclosure. The

justice court rendered a judgment granting Fannie Mae possession of the property.

Livingston appealed to the county court, which also rendered a judgment in Fannie

Mae’s favor. Livingston timely appealed from its judgment to this court, but we

dismissed her appeal for want of prosecution after she failed to timely file her brief.

Livingston then filed a motion for rehearing accompanied by her appellate brief. We

granted rehearing, withdrew our judgment of dismissal, and reinstated her appeal.

       Both parties have filed their briefs, and this appeal is now ripe for decision.

On appeal, Livingston requests that this court:

       (1)    hold unconstitutional Section 24.004 of the Texas Property Code,

which confers jurisdiction in forcible detainer actions on justice courts, or otherwise

hold that justice courts do not have exclusive jurisdiction over these actions;

       (2)    hold that justice courts lack such jurisdiction whenever a defendant in

a forcible detainer action has designated the disputed property as her homestead and

has filed a suit contesting title to the property in the district court; and

       (3)    hold unconstitutional deed-of-trust provisions that reduce borrowers to

the status of tenants at sufferance in the event of foreclosure after default on the notes

made in connection with a mortgage loan.



                                            2
                              Sosa v. Garcia Controls

      Though he makes no mention of it in his briefing in this appeal, Livingston’s

counsel unsuccessfully asserted the same positions in another recent appeal before

this court. See Sosa v. Garcia, No. 01-13-01033-CV, 2015 WL 545529, at *1–4

(Tex. App.—Houston [1st Dist.] Feb. 10, 2015, no pet.) (mem. op.) (affirming trial

court’s judgment in forcible detainer action). In Sosa, counsel framed these positions

as five issues and characterized them somewhat differently. But comparison of the

briefs filed in Sosa and this appeal show the summary of argument and argument are

the same. Having failed to disclose Sosa as adverse binding authority, Livingston’s

counsel has neither distinguished it nor argued for its modification or reversal.

Consistent with our decision in Sosa, we overrule Livingston’s issues.

                                    Conclusion

      We affirm the county civil court at law’s judgment.




                                              Harvey Brown
                                              Justice

Panel consists of Justices Keyes, Brown, and Huddle.




                                          3